 
JOINDER AGREEMENT
 
Preliminary Statement
 
In connection with the private placement of its Series A Convertible Preferred
Stock completed in May and June 2016 (the “Series A Preferred Stock Offering”),
Air Industries Group, a Nevada corporation (the “Company”) and the purchasers of
the shares of Series A Convertible Preferred Stock (the “Series A Preferred
Stock”) sold in the offering (the “Purchasers”) entered into a Registration
Rights Agreement dated May 26, 2016 (the “Registration Rights Agreement”).  The
Investor, whose name appears below, has acquired one of the Company’s 12%
Subordinated Convertible Notes due December 31, 2017 (the “Notes”), together
with warrants to purchase shares of the Company’s common stock (the “Warrants”)
sold pursuant to a Securities Purchase Agreement with the Company dated the date
hereof.
 
     The Purchasers have agreed to amend the Registration Rights Agreement to
include as Registrable Securities (within the meaning of that term as used in
the Registration Rights Agreement) the shares of Series A Preferred Stock
issuable upon conversion of the Notes and as may be issued in lieu of payment of
cash dividends on the Series A Preferred Stock, the shares of common stock
issuable upon conversion of those shares of Series A Preferred Stock, and the
shares of common stock issuable upon conversion of the Warrants in the
registration statements to be filed by the Company.
 
By this Joinder Agreement the Investor agrees to become a party to the
Registration Rights Agreement in connection with the Investor’s purchase of the
Note. The execution of this Joinder Agreement by the Investor and of identical
Joinder Agreements by the other purchasers of the Notes and the Company shall
constitute an amendment to the Registration Rights Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
August __, 2016.
 
INVESTOR:
 
If an individual:  _____________________
                              Name:
 
Signature            _____________________
(if joint tenants  Name:
or tenants in common)
 
If an entity:
Name of Entity:   __________________
                             
By: __________________
   Name:
   Title
 
AIR INDUSTRIES GROUP
 
 
 
By: ____________________
       Daniel R. Godin
       President and CEO
 
 
 
 
 
 
 
 
 
